                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

REGINALD EMMIT BLOUNT,                         )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           CV 118-112
                                                )            (Formerly CR 116-042)
UNITED STATES OF AMERICA,                      )
                                                )
               Respondent.                      )
                                           _________

                                           ORDER
                                           _________

       Petitioner, an inmate at Edgefield Federal Correctional Institution in Edgefield, South

Carolina, filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence.

Petitioner raises two ineffective assistance of trial counsel claims:

       (1)     Counsel failed to file an appeal after Petitioner instructed her to do so;
               and

       (2)     Counsel failed to file a motion to suppress challenging the search of
               Petitioner’s residence.

       Ground Two has been fully briefed, and the evidence of record in the case provide the

Court with the necessary information to make its recommendation without further

development of the record. However, as to Ground One, the Court will hold an evidentiary

hearing on Wednesday, January 16, 2019, at 10:00 a.m., in Courtroom One at the Federal

Justice Center, 600 James Brown Boulevard, Augusta, Georgia.

       Pursuant to Rule 8(c) of the Rules Governing Section 2255 Proceedings, Attorney

William J. Sussman is appointed for the purpose of representing Petitioner at the evidentiary
hearing and if necessary, providing any written filings as may be directed at the hearing or in

response to the Report and Recommendation that will be issued after the hearing.

       SO ORDERED this 13th day of November, 2018, at Augusta, Georgia.




                                              2
